 BALTIMORE SUN CO. 163The Baltimore Sun Company and Washington-Bal-timore Newspaper Guild, Local 35, AFLŒCIO, CLC.  Case 5ŒCAŒ28862 August 27, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On January 31, 2001, Administrative Law Judge Rich-ard H. Beddow Jr., issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel and the Charging Party filed an-swering briefs.  The Respondent filed a reply brief and a supplemental submission.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Balti-more Sun Company, Baltimore, Maryland, its officers, agents, successors, and assigns shall take the action set forth in the Order as modified. 1.  Cease and desist from (a) Refusing to apply the extant collective-bargaining agreement to the Brand Builders Department employees accreted to the unit and, instead, insisting on bargaining for the accreted employees over terms and conditions of employment already covered by the extant collective-bargaining agreement.                                                            1 The Respondent submitted a slip opinion of the U.S. Court of Ap-peals for the Fourth Circuit™s decision in Baltimore Sun Co. v. NLRB, 257 F.3d 419 (2001). The court denied enforcement of the Board™s Order which required the Respondent to bargain with the Union con-cerning a previously separate group of ﬁSunSpotﬂ employees as part of an established unit represented by the Union.  The Board found that the ﬁSunSpotﬂ employees were an accretion to the established unit.  The Court disagreed with the Board™s accretion finding. 2 We have clarified the judge™s recommended Order and notice to re-flect that issues ﬁuniqueﬂ to employees of the Brand Builders Depart-ment are those not covered by the existing contract.   We have also modified his recommended Order and notice to delete time limitations that are inapplicable to certain remedial provisions, to reflect the correct formula for the computation of backpay, and to pro-vide a full description of the unit at issue in the affirmative bargaining provisions. We have also modified the judge™s recommended Order in accor-dance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) Honor the collective-bargaining agreement with Washington-Baltimore Newspaper Guild, Local 35, AFLŒCIO, CLC, apply the terms and conditions of the agreement and give the agreement retroactive effect with respect to the employees in the Brand Builders Depart-ment accreted into the unit by the final decision of the Board on October 22, 1999.  The unit is:  All employees employed in the editorial depart-ments, news departments, commercial departments, and library, including all employees in the job classi-fications set forth in Article 5, Section 5.1 of the contract, but excluding all employees employed in the positions set forth in Article 1, Section 1.8 of the agreement, guards, management personnel, confi-dential personnel and supervisors as defined in the Act. The current unit is clarified to include all em-ployees employed in the promotions and events de-partment (Brand Builders Department), including the design manager, but excluding all professional em-ployees, guards, the director, the creative manager and all other supervisors as defined in the Act.  (b) Make the employees of the Brand Builders De-partment whole for any losses they may have suffered by reason of the Respondent™s failure to timely honor the existing collective-bargaining agreement in accordance with the method set forth in Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987). (c) Reimburse the Union for any dues lost as a result of the Respondent™s failure to apply the existing collective-bargaining agreement to these employees. (d) Bargain with the Union concerning how to apply the existing collective-bargaining agreement to the em-ployees in the Brand Builders Department, including the slotting of job titles into the existing wage scales, and any issues that are ﬁuniqueﬂ to employees of the Depart-ment, in the sense that these issues are not covered by the extant collective-bargaining agreement. (e) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an 335 NLRB No. 10  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days of service by the Region, post at its 
Baltimore, Maryland facilities copies of the attached no-

tice marked ﬁAppendix.ﬂ
3  Copies of the notice, on forms 
provided by the Regional Director for Region 5, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees and job applicants customarily are posted.  

Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 

its expense, a copy of the notice to all current employees, 
former employees employed by Respondent™s Brand 
Builder Department, and all employees employed at its 
Baltimore facility at any time since October 22, 1999. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
(h) Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
                                                           
 3 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
WE WILL NOT refuse to apply the extant collective-
bargaining agreement to the Brand Builders Department 
employees accreted to the unit or insist on bargaining for 
the accreted employees over terms and conditions of em-
ployment already covered by the extant collective-
bargaining agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL honor the collect
ive-bargaining agreement 
with Washington-Baltimore Newspaper Guild, Local 35, 

AFLŒCIO, CLC, apply the terms and conditions of the 
agreement, and give the agreem
ent retroactive effect with respect to the employees in
 the Brand Builders Depart-
ment accreted into the unit by the final decision of the 
Board on October 22, 1999.  The unit is: 
 All employees employed in the editorial depart-
ments, news departments, commercial departments, 
and library, including all employees in the job classi-
fications set forth in Article 5, Section 5.1 of the 
contract, but excluding all employees employed in 
the positions set forth in Article 1, Section 1.8 of the 
agreement, guards, management personnel, confi-

dential personnel and supervisors as defined in the 
Act. The current unit is clarified to include all em-
ployees employed in the promotions and events de-

partment (Brand Builders Department), including the 
design manager, but excluding all professional em-
ployees, guards, the direct
or, the creative manager and all other supervisors as defined in the Act. 
 WE WILL make the employees of the Brand Builders 
Department whole for any losses they may have suffered 
by reason of the Respondent™s failure to timely honor the 
existing collective-bargaini
ng agreement in the manner 
set forth in the Order. 
WE WILL reimburse the Union for any dues lost as a 
result of the Respondent™s failure to apply the existing 
collective-bargaining agreement to these employees. 
WE WILL, on request, bargain with the Union con-
cerning how to apply the existing collective-bargaining 

agreement to the employees 
in the Brand Builders De-
partment, including the slotting of job titles into the 
existing wage scales, and any issues that are ﬁuniqueﬂ to 
employees of that department in the sense that these is-
sues are not covered by the existing contract. 
THE BALTIMORE SUN COMPANY 
  BALTIMORE SUN CO. 165Gabriel A. Terrasa, Esq
.,  for the General Counsel. 
Jeremy P. Sherman 
and Joshua L. Ditelberg, Esqs., 
of Chicago, Illinois, for the Respondent. 
Robert E. Paul, Esq
., of Washington, D.C., for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
RICHARD H. BEDDOW Jr., Ad
ministrative Law Judge.  
This matter was heard in Baltim
ore, Maryland, on October 23, 
2000.  Subsequently, briefs were 
filed by all parties.  The pro-
ceeding is based upon a charge filed March 7, 2000, by Wash-
ington-Baltimore Newspaper Guild, Local 35, AFLŒCIO, CLC.  
The Regional Director™s comp
laint dated August 24, 2000, 
alleges that the Respondent violated Section 8(a)(1) and (5) of 
the National Labor Relations Act by refusing to apply the ex-
tant collective-bargaining agreement covering the unit of its 
employees represented by the Union to the Brand Builders 
Department employees accreted to the unit and instead insisting 
in bargaining for the accreted 
employees over terms and condi-
tions of employment already covered by the extant collective-

bargaining agreement. 
On a review of the entire record in this case and from my ob-
servation of the witnesses and 
their demeanor, I make the fol-
lowing FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent is a newspaper publisher with an office and 
place of business in Baltimore, Maryland.  During the 12-

month period preceding the issuance of the complaint, the Re-
spondent, in the conduct of its
 business operations, derived 
gross revenues in excess of $200,000, and during this same 
period, it held memberships in, or subscribed to, various news 
services including the Associated Press and advertised various 
nationally sold products.  It admits
 that at all times material it 
has been an employer engaged in operations affecting com-

merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and it also admits that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
The Respondent has recognized the Union as the exclusive 
collective-bargaining representative of the employees in the 
unit described below since 1949 and this recognition has been 
embodied in a series of collective-bargaining agreements, the most recent of which is effective by its terms from June 23, 
1999, to June 24, 2003.  The stat
us of the unit of employees 
represented by the Union recently was affirmed as an appropri-

ate unit by the Board in 
Baltimore Sun Co.
, 330 NLRB No. 167 
(2000) (not reported in bound volume). 
On December 11, 1997, a decision and clarification of bar-
gaining unit issued in Cases 9ŒUCŒ429 and 9ŒUCŒ430 (for-

merly Cases 5ŒUCŒ344 and 5ŒUCŒ348), in which the unit was 
clarified to include ﬁall employees employed in the promotions 
and events department (the name
 thereafter was changed to the 
Brand Builders Department), incl
uding the design manager, but 
excluding all professional employ
ees, guards, the director, the 
creative manager and all other supervisors as defined in the 
Act.ﬂ
1 On December 22, 1997, the Union requested to bargain over 
the Brand Builders™ employees,
 a request renewal on January 
11, 1998.  Its letter noted that the employees were in the bar-

gaining unit and stated: 
 The Guild is now interested in meeting with the Sun to ad-

dress issues relating to certai
n terms and conditions of em-
ployment for these employees. 
 On January 12, 1998, the Responde
nt rejected the Union™s re-quest and subsequently, filed a 
request for review of the Re-
gional Director™s deci
sion and clarification of bargaining unit. 
On July 9, 1998, the Union filed a charge in Case 5ŒCAŒ
27814 alleging that the Responde
nt was refusing to bargain with the Union over the Brand Builders™ employees in violation 
of Section 8(a)(1) and (5) of the Act (the charge also alleged 
refusal to bargain over the S
unSpot Department employees). 
On October 22, 1999, the Board 
denied the Respondent™s re-
quest for review of the Regional Director™s decision and clarifi-
cation of bargaining unit and by letter of October 28, the Union 

renewed its request to bargain over the Brand Builders Depart-
ment employees.  By letter da
ted November 12, the Respondent 
replied that it would bargain over the Brand Builders™™ employ-
ees, but not over the SunSpot employees.  The letter also notes: 
 However, we are not certain what you mean when you re-

quest to bargain ﬁadditionalﬂ terms and conditions of em-
ployment for these added employees.  Any and all substantive 
contractual terms we agree 
upon covering these added em-
ployees will be the result of collective bargaining. 
 The Union then withdrew the charge in Case 5ŒCAŒ27814 
as to the Brand Builders Department. 
On January 24, 2000, the Responde
nt sent an information re-
quest to the Union that read in part: 
 The company is in the process of preparing for the upcoming 
bargaining process precipitated by the Guild™s accretion of the 
Brand Builder™s department.  To that end, The Sun needs to 
know how the union will ratify 
this new contract?  Specifi-
cally, for example, will it be a membership vote of the entire 
union?  Of those voting, will it be
 a voice vote or a secret bal-
lot?  What is the number required for approval of the con-

tract? 
 The Union replied by letter of February 7, stating: 
 We will keep all employees we represent at the Sun fully in-
formed as to the progress and results of the forthcoming talks.  
The result of which will not be as the Sun™s January 24 letter 
suggests a ﬁnew contract.ﬂ  Rather, the existing Guild-Sun 
contract will be applied to employees of the department. 
                                                           
 1 The Regional Director™s decision al
so clarified the unit to include 
the employees in the SunSpot Depart
ment.  The accretion of the Sun-
Spot Department employees to the unit is the subject of a separate 
matter, which was decided by the Board (
Baltimore Sun Co.
, supra), 
which is pending before the United States Court of Appeals for the 
Fourth Circuit, is not at 
issue in the present case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166On February 11, the Respondent confirming the scheduling 
of the first bargaining session 
for February 17, and noted: 
 Regarding the last sentence in your letter, we are not insisting 
on a contract for Brand Builders
™ employees separate from the 
existing Guild contract.  But we are firm on the fact that the 

substantive terms and conditions that will be applied to Brand 
Builders™ employees will be those which result from our up-
coming bargaining. 
 The parties met on February 17 regarding the Brand Build-
ers™ negotiations.  Present for the Union were Richard O. Ehr-

mann, Cet Parks, Connie Knox, 
Bill Salganik, Angie Kuhl, and 
Jim Jackson.  Ehrmann acted as the Union™s chief negotiator.  
Present for the Respondent were 
Jack Wilson and as chief ne-gotiator, Mary Esmond, and Stephanie Little. 
Ehrmann asked Wilson whether he
 had received an informa-
tion request sent the previous da
y.  Wilson had not seen it, but 
was given a copy.  Wilson said that the Respondent had also 
made an information request re
garding the ratification proce-
dures for the agreement they were about to bargain.  Ehrmann 
said that the Union had responded by letter of February 7, by 
Richard Ramsey, which stated that the Union was not bargain-
ing for a new contract.  Wilson asserted that he did not believe 
that the letter was responsive to the request.  Ehrmann stated that the parties were not bargai
ning for a new contract but were 
there to negotiate how to apply the current contract to the Brand 
Builders Department, which essentially meant slotting their job 
titles into the wage scales of th
e existing contract.  Wilson said 
that the Respondent did not agree with the Union™s position and 
that the Respondent™s proposal c
ontained sections of the exist-
ing agreement that the Respondent was willing to agree to ap-

ply to the Brand Builders™ employees as well as sections cover-
ing matters in which the Respondent believed that the Brand 
Builders™ employees should be treated differently. 
Wilson asked whether the Union was going to bargain about 
issues other than wages.  Ehrmann replied that if there were 
unique issues having to do with the Brand Builders, the Union 
would hear them and respond 
based on what the Respondent presented.  Ehrmann then aske
d for the Respondent™s proposal.  
Wilson reiterated that the Respondent believed that it had the 
right to propose different term
s and conditions for the Brand 
Builders™ employees and handed the Union a two-page bargain-

ing proposal.  Wilson then went 
over a few of the sections in 
the Respondent™s proposal, most of which listed those sections 

of the existing collective-bargaining agreement that the Re-
spondent proposed to apply to the Brand Builders™ employees, 
however, some important sections of the existing agreement 
were excluded from Respondent™s proposal and it also had 

other proposals including a new jurisdictional clause, a new 
definition for workweek, a new definition for temporary em-
ployee, greater flexibility in outsourcing Brand Builders™ work 
and the elimination of the union-security clause for the Brand 
Builders™ employees.  The proposal also stated that vacation 
and wage benefits proposals would 
be made in the future.  Wil-
son also noted that, contrary to the extant collective-bargaining 
agreement, the Union would not have the right to grieve or 
arbitrate the Respondent™s d
ecisions on management exemp-
tions from the unit.  Ehrmann complained that the Respondent was asserting on the one hand that it would follow ﬁNLRB 
standardsﬂ in making its exemptions determinations and on the 
other hand it was proposing to exclude from the unit the design 

manager, a position that previo
usly was litigated and specifi-
cally included in the unit by the Board™s UC decision.  Wilson 
stated that he was not familiar with that, but stated that the Re-
spondent would not agree to cover the Brand Builders™ employ-
ees under the extant collectiv
e-bargaining agreement™s union-
security clause. 
The Union asked for a caucus and thereafter the parties de-
cided to continue negotiations at a later date with the Union 
stating that it would respond to
 the Respondent™s proposal and 
would bring a bargaining proposal at the next meeting. 
On February 18, the Respondent sent two letters to the Un-
ion.  In the first, the Respondent renewed its information re-quest of January 24 concerning the ratification procedures for 
the new contract and asserted that
 the Union™s February 7 letter 
to the Respondent did not constitute sufficient answer to the 
request.  In the second, the Respondent proposed new days for 
bargaining meetings and asserted: 
 In our first bargaining session which occurred yesterday, the 
Company presented the Guild with its opening proposal re-
garding the substantive terms and conditions of employment 
to be applied to Brand Builders
 employees.  The Guild stated 
that, other than ﬁslottingﬂ Brand Builders™ employees into 
wage classifications, the existi
ng Guild contract must be ap-
plied in its entirety to these employees.  The sun [sic] rejects 

the Guild™s proposal to apply the existing contract in its en-
tirety to these employees. 
 The Sun requests additional days
 of bargaining to negotiate 
the substantive terms and conditio
ns of employment that will 
govern these employees. 
 On February 25, the Union accepted March 3, for the next 
bargaining session and the Respondent confirmed by letter 

dated February 28, in which it noted that: 
 As your letter suggests, we will
 be expecting a response to the 
company™s outstanding information 
request.  Moreover, as we 
did on February 17th, the company will come prepared to ne-

gotiate a contract covering Brand Builders employees. 
 At the start of the March 3 
meeting Ehrmann acknowledging 
the Respondent™s letter of the 28th 
and said that the letter made it clear that when the Respondent says it is prepared to negoti-
ate a contract covering Brand Builders™ employees, it showed a 
fundamental misconception as to what the parties were there to 
do.  Ehrmann stated that a unit 
clarification required the parties 
to apply the existing contract to the accreted employees.  The 

Respondent said it did not agree and Wilson asked in what 
sense the Union felt that the part
ies had a contract covering the 
accreted group.  Ehrmann responded that the Board had ac-

creted the Brand Builders into the existing unit, which is cov-
ered by an existing collective-bargaining agreement, ratified 
and in effect.  Wilson argued that the Union™s position was inconsistent with the law, that
 the Respondent was not required 
to accept every term of the contract for the Brand Builders™ 
employees, and that the Respon
dent was proposing to accept 
many of the terms of the existing contract for the Brand Build-
 BALTIMORE SUN CO. 167ers™ employees but was also propos
ing certain different terms.  
Wilson asked if the Union was going to respond to any of the 
Respondent™s proposals.  Ehrmann replied that the proposal 
went far beyond the scope of ba
rgaining for a unit clarification 
then said that the Union would respond by presenting its own 
proposal, which contained the items that the Union believed 
were appropriate for bargaining 
in this accretion context. 
Ehrmann then addressed Wils
on™s information request say-
ing that there would not be a ratification vote or process as the 
applicable collective-bargaining agreement had already been 
voted on and ratified by the par
ties and gave Wilson a letter 
dated March 3, confirming the Union™s answer to the informa-
tion request. 
Wilson asked if the Union woul
d talk about exclusions.  
Ehrmann said yes and Wilson asked if the Union™s proposal 
represented the sum total of what the Union would bargain 
about.  Ehrmann responded that 
the Union would discuss sec-tions dealing with wages and exclusions and would address any 
other issue that was unique to 
Brand Builders.  Ehrmann testi-
fied that Wilson responded that 
he would define ﬁuniqueﬂ as 
anything not included in section 
1.8 or article 5 of the collec-
tive-bargaining agreement, however, Wilson denied this or any 

use of the word ﬁunique.ﬂ2  Wilson said, ﬁwe have a proposal 
on jurisdiction and I am assuming that the Union is willing to 
talk about exemptions.ﬂ  Ehrma
nn said yes.  Wilson asked, how 
about workweek.  Ehrmann responded that the Union would 
not negotiate over any items that
 would change the terms of the 
existing contract.  
Wilson asked whether the Union was propos-
ing to discuss only exclusions and wages.  Ehrmann said yes. 
The Respondent caucused and thereafter Wilson said that the 
parties had a fundamental difference in their bargaining posi-
tions and that in the Respondent™s view, the Union was refusing 
to bargain.  Wilson argued that the Union™s position was not defensible, that bargaining was not an exercise in slotting 
wages, and that there was no reason to continue negotiations 
that day.  Ehrmann responded th
at the Union felt strongly about 
their position and that it proba
bly made sense to resolve the 
dispute in another forum and the meeting ended. 
That afternoon, the Respondent sent the Union a letter stat-
ing:                                                            
 2 Stephanie Little was the note-taker for the Respondent at the bar-
gaining session.  Little took notes in 
shorthand and later transcribed the 
notes to the form in which they are 
in GC Exh. 8.  According to the 
Respondent™s own notes, Wilson stated
: ﬁLet™s talk about unique is-
sues.  Our proposals: unique issues in [sic] any issue that is not in-
cluded in Article 1.8, or in any part of section 5.  There is a proposal on 
jurisdiction and I am assuming you are willing to talk about exemption 
[sic].ﬂ  The Union™s bargaining notes 
taken by Bill Salganik reflect an almost identical statement from Wilson, which is also consistent with 
Ehrmann™s testimony: ﬁlet™s talk ab
t our ppslŠI™ll define unique as any 
issues not in 1.8 or Ar
t. 5Šour ppsl: jurisdicti
onŠwilling to talk about 
exemptions?ﬂ  Another set of the 
Union™s bargaining notes taken by 
Cet Parks reflect a similar statement from Wilson: ﬁLet™s talk about 
unique issues in our proposals.  I am assuming you are willing to talk 
about exemptions.ﬂ  Respondent™s 
own notes corroborate Ehrmann™s 
testimony regarding Wilson™s stat
ement and I find that Ehrmann™s 
recollection is the most plausible and should be credited. 
This letter is to confirm the Guild™s position with respect to 
Brand Builders™ negotiations.  During our meeting today, the 
Guild stated that, with the exception of slotting certain Brand 
Builders positions into wage 
classifications and listing other 
positions as exemptions in the ex
isting contract, the Guild will 
not negotiate with the Sun over any other terms and condi-
tions of employment regarding 
Brand Builders™ employees.  
The Guild™s position is that the existing Guild contract must 
be applied to these employees without negotiation. 
 The Sun disagrees with your position and requests that the 
Guild negotiate with the Sun over the terms and conditions of 
employment identified 
in its opening proposal. 
 If our understanding is incorrect, please let us know. 
 On March 7, the Union filed the charge in the present matter 
and on March 10, the Union also responded to the Respon-
dent™s letter of March 3. 
 The Union™s letter states: 
 As you know, the Sun™s firm pos
ition regarding Brand Build-
ers left the Guild with little choice than to file an unfair prac-

tice charge with the NLRB.  For the record, it is not the 
ﬁGuild™s position . . . that the ex
isting Guild contract must be 
applied to these employees without negotiation.ﬂ 
 We have previously indicated our position on this matter at 

each of the bargaining sessions.  On both occasions, we were 
prepared to negotiate.  However, the Sun™s insistence on ne-
gotiating each of the terms and conditions of employment 
identified in your opening prop
osal, instead of honoring the 
contract and the Board decision, is in our view contrary to the 

law. 
 On March 22 the Respondent file
d a mirroring charge in Case 
5ŒCBŒ9033.  The charge was dismissed by the Region on Au-
gust 23 and, after an appeal, th
e dismissal was upheld on Octo-
ber 3. Discussion 
There is little dispute over the factual background and the 
abortive bargaining that occurred after the Board™s decision of 

October 22, 1999, which affirmed
 the Regional Director™s deci-sion and clarification of bargaining unit, which resulted in the 
inclusion of all employees in th
e Brand Builders Department in 
the unit.  The Respondent, however, essentially contents that it 
is entitled to bargain over the terms and conditions of employ-
ment for the employees newly included in the unit regardless of 
the existing collective bargaining agreement covering the entire 
unit and it asserts that its conduct in adhering to this position 
does not constitute a refusal to bargain in good faith. 
In support of its position it made the following four affirma-
tive defenses: 
 1. The National Labor Relations Board improperly ap-
plied, in Case No. 9ŒUCŒ429 (formerly Case No. 5ŒUCŒ
344), the legal standard governing accretions (both with 
respect to the timeliness of the petition and the merits of 
the case).   
2. The National Labor Relations Board™s decision in 
Case No. 9ŒUCŒ429 (formerly Case No. 5ŒUCŒ344) vio-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168lates the Section 7 rights of employees in the SunSpot De-
partment to choose whether or not to be union represented.   
3. The Guild violated Section 8(b)(3) of the Act by 
failing and refusing to bargain with the Sun about terms 
and conditions of employment (except those relating to 
wage rates) for Brand Builders™ employees newly accreted 
to the bargaining unit by the clarification petition in Case 
No. 9ŒUCŒ429 (formerly Case No. 5ŒUCŒ344).   
4. Respondent™s good faith ba
rgaining cannot be tested 
in the face of the Guild™s bad faith.   
 These defenses were the subjects of a motion to strike by the 
General Counsel.  The matters were argued at the commence-

ment of the hearing and the judge then ruled that each affirma-
tive defense be stricken. 
On brief the General Counsel argues that the affirmative de-
fenses were properly stricken.  The record shows that after the 
Regional Director issued his decision clarifying the existing 
unit to include the employees of the Brand Builders Department 
the Union requested bargaining.  The Respondent rejected the 
Union™s request and it filed a request for review of the Regional 
Director™s accretion decision.  The Union then filed a charge 
alleging the Respondent™s refusal to bargain over both the 
Brand Builders and SunSpot employees.  The Board denied 
Respondent™s request for review, the Union renewed its request 
to bargain over the Brand Buil
ders™ (and SunSpot) employees.  
The Respondent agreed by letter to bargain over the Brand 

Builders™ employees (but not over the SunSpot employees) and 
on December 13, 1999, the Respondent submitted a position 
statement to the Region asserting that it would bargain over the 
Brand Builders™ employees (but
 not over the SunSpot employ-
ees).  Otherwise, it failed to seek any further review of the 

Board™s accretion decision. 
Here, the employer initially contested the validity of the Re-
gional Director™s decision regarding the accretion of the Brand 
Builders™ employees.  It also kne
w that it had the right to test 
certification via the charge in
 Case 5ŒCAŒ27814.  Under these 
circumstances, the employer™s actions induced the Union and 
the Region to believe that it was accepting the Board™s decision 
regarding the accretion of the Br
and Builders but its affirmative 
defense attempts to refute its
 prior actions.  The Respondent 
affirmatively stating in letters to the Union and the Region that 
it was accepting the Board™s decision as to the Brand Builders 
Department and its empl
oyees.  It also began to engage in bar-
gaining with the Union over the Brand Builders™ employees.  

The Union and the Region relied on the Respondent™s represen-
tation to their detriment by withdrawing, and approving the 
withdrawal, of the charge in 
Case  5ŒCAŒ27814 as to the Brand 
Builders.  The General Counsel urges that the facts meet the 
principles of equita
ble estoppel, citing 
Red Coats, Inc.
, 328 NLRB 205 (1999), and 
R.P.C., Inc.,
 311 NLRB 232 (1993), in 
which the Board affirmed and elaborated upon my decision 
which found that the employer was not free to raise the validity 
of the union™s status as an affirmative defense and was not jus-
tified in its refusal to bargain.  Here, the Union in its letter of 
December 22, 1997, asked to meet ﬁto address issues relating to 
‚certain terms and conditions of employment™ for the Brand 
Builders™ employeesﬂ (emphasis a
dded).  Its following letter of 
January 11, also expressed its de
sire to meet with the Respon-dent ﬁto address issues relating to 
certain terms and conditions 
of employment.ﬂ  Also, in its
 October 28, 1999 letter to the 
Respondent, the Union again expre
ssed its desire to ﬁengage in 
good-faith negotiations over any 
additional terms and condi-
tions of employment covering the 
employees.ﬂ  Thus, it appears 
that the Respondent was aware of the Union™s position when 

the Respondent communicated to the Union that it was accept-
ing the Board™s unit clarification decision as to the Brand 
Builders™ employees. 
Under these circumstances, I co
nclude that the estoppel doc-
trine is applicable and I reaffirm my decision to grant the Gen-
eral Counsel™s motion to strike Respondent™s affirmative de-fenses (1) and (2).   
On March 22, 2000, the Responde
nt filed a charge in Case 
5ŒCBŒ9033 alleging that the Union had violated Section 

8(b)(1) and (3) of the Act by insisting on applying the extant 
collective-bargaining agreement to the Brand Builders™ em-
ployees.  The Region dismissed the charge on August 23 and 
the Respondent appealed the decision to the Office of the Gen-
eral Counsel, Office of Appeals, which denied the Respon-
dent™s appeal on October 3.  The Respondent™s argument in 
affirmative defenses 3 and 4 that the Union violated Section 
8(b)(3) of the Act or otherwise bargained in bad faith, came 
before the General Counsel in Case 5ŒCBŒ9033, and the Gen-
eral Counsel, exercising his ex
clusive authority under Section 
3(d) of the Act, refused to issue a complaint on the allegations.  
It appears, however, that the Board™s policy is to consider such 
an affirmative defense notwith
standing the General Counsel™s 
consideration of the same evidence and a refusal to issue a 

complaint, see 
South Alabama Plumbing
, 333 NLRB 16 (2001). 
I now have considered defenses (3) and (4) and I conclude 
that they are more in the nature of a collateral attack on the 
prior rulings and, otherwise, they
 are not mutually inconsistent 
with the issues raised by the co
mplaint in the present case that 
alleges that the Respondent violated Section 8(a)(1) and (5) of 
the Act by failing and refusing to apply the extant collective-
bargaining agreement to the Brand Builders Department em-
ployees accreted to the unit and instead insisting in bargaining 
for the accreted employees over terms and conditions of em-
ployment already covered by the extant collective-bargaining 
agreement.  This is especially true in that the Respondent spe-
cifically accepted the UC decision and in this case as contrasted 
with the CB case, there is no refusal to bargain or bad-faith 
allegation that arguably could open the door for an excuse for 
the employer™s own conduct.  He
re, any considerations of the 
Union™s asserted conduct (adequat
ely described in the parties 
stipulated facts), is not relevant to the narrow and specific issue 
of whether the Respondent is obligated to apply the existing 
agreement of the accreted employees and, otherwise, I find that 

of these defenses does not dem
onstrate that the Charging Party 
was not acting in good faith or acting in a manner that would 

excuse the Respondent from the obligation otherwise found to 
have been created by the Board™s accretion decision. 
The Respondent asserts that it and the Union never have bar-
gained over the terms and conditions for the Board Builders™ 
employees and that it therefore is entitled to bargaining over all 
the elements of the contract.  The Charging Party and the Gen-
 BALTIMORE SUN CO. 169eral Counsel, on the other hand, contend that the accretion of 
these employees into an existin
g unit, whose terms and condi-
tions of employment previously
 were bargained over and en-
dorsed in an existing and current collective-bargaining agree-
ment, has provided the necessary bargaining and that the only 
matters that require any further bargaining are the slotting of 
jobs into the wage scales or 
other possible issues ﬁuniqueﬂ to 
the newly included department. 
Applicable law provides that when a group of employees is 
accreted to an existing bargaining unit, the Employer and the 
Union are required to apply the terms and conditions of the 
parties™ existing collective-bargaining agreement to the ac-
creted employees.  See 
Progressive Service Die Co.
, 323 
NLRB 183 (1997).  Here, I find that the Regional Director™s 

clarification of the bargaining unit constitutes an accretion to 
the existing bargaining unit can and I find that under the later 
decision, the existing collective-bargaining agreement covering 
the existing unit must be applied to the Brand Builders Depart-
ment employees, see also 
Universal Security Instruments, Inc.,
 250 NLRB 661 (1980), and 
Westinghouse Electric Corp.
, 206 
NLRB 812 (1973), cited by the General Counsel. 
Otherwise, to allow Respondent to bargain a separate agree-
ment for the Brand Builders™ employees in effect would create 
two separate units with two separate contracts, a result that 
would render meaningless the Regional Director™s and the 
Board™s finding that the Brand Builders™ employees ﬁcannot 
constitute an appropriate unit separate from the existing bar-
gaining unit.ﬂ  Accordingly, ap
plication of the extant collec-
tive-bargaining agreement to the Brand Builders™ employees is 

the only result that would effectuate the Board™s accretion doc-
trine and I find that the Respondent
 violated Section 8(a)(1) and 
(5) of the Act, as alleged, by refusing to apply the extant collec-
tive-bargaining agreement to the Brand Builder Department 
employees accreted to the unit a
nd by otherwise insisting that 
the Union bargain for the accreted employees over terms and 

conditions of employment alread
y covered by the extant collec-
tive-bargaining agreement. 
During negotiations the Union took the position that it would 
bargain over wages (slotting), and exclusions from the unit and 
any other issues that were ﬁuniqueﬂ to the Brand Builders™ em-
ployees that were not covered by the extant collective-
bargaining agreement.  Thus, the Respondent had the opportu-
nity to attempt to identify possible ﬁuniqueﬂ conflicts between 
the Brand Builder employees and 
other unit employees.  It did 
not do so but insisted (while ag
reeing that it would accept a 
number of provisions from the existing contract), that it was 
entitled to bargain over the entire contract, including proposals 

with different definitions for the ﬁwork weekﬂ and for tempo-
rary employees, and eliminati
on of the union-security clause. 
Parties to a collective-bargaining agreement are under a con-
tinuing duty to bargain, upon demand by the other party, over 
matters that ﬁwere neither discussed nor embodied in any of the 
terms and conditions of the contract,ﬂ see 
NLRB v. Jacobs Mfg. 
Co., 196 F.2d 680, 683684 (2d Cir. 1952); enfg
. 94 NLRB 1214 
(1951).  Accordingly, the Union had the right to demand appli-
cation of the extant collective-bargaining agreement to the 
Brand Builders™ employees while at the same time, demanding 
bargaining over certain matters 
not covered by the contract, 
including how Brand Builders™ 
job classifications and pay would be slotted into the existi
ng contractual wage scales or 
pay groups (or into a new pay group for the Brand Builders™ 
employees as provided by sec. 5.
7 of the collective-bargaining 
agreement), and over what positions in the Brand Builders™ 

department would be excluded from the unit, in accordance 
with the Board™s unit clarification decision. 
The current contract, does not contain any provision to cover 
the reopening of covered terms a
nd conditions by either party 
during the duration of the contract nor does it contain any pro-
vision addressing the application 
of contract terms to newly 
accreted employees.  The fact that these issues were not antici-
pated does not require a conclusion that there was no meeting 
of the minds on all material issues in the existing agreement.  
And as noted above, I find that the negotiation of the contract 
provided a valid basis for an ag
reement regarding the terms and 
conditions of all employees who would be included in the unit 

during the time frame covered by the agreement. 
The Respondent otherwise attempts to justify its position by 
relying on a Board Advise 
Memorandum which cites the 
Board™s decision in 
Federal-Mogul Corp.,
 209 NLRB 343 
(1974).  The additions to the unit in the latter case were the 
result of self-determination election in which a group of unrep-
resented employees in a partiall
y organized plant choose, via a secret ballot election, to be represented by a union rather than 
remain unrepresented.  By contrast, in the case of an accretion, 
a group of unrepresented employ
ees in a partially organized 
plant is found by the Board to share such a community of inter-
est with an existing bargaining unit that does not have an iden-
tity separate and apart from that unit; the groups is thus in-
cluded in the existing unit by operation of law without the hold-
ing of an election. 
The General Counsel notes that since 
Federal-Mogul
 was 
decided in 1974, the case has not been applied to accretion 
cases and its holding has not been expanded beyond self-
determination elections.  The difference between accretion and 

self-determination elections with 
regards to the applicability of 
any existing bargaining agreements to the newly added em-

ployees was recognized by the United States court of appeals 
for the Fifth Circuit in 
NLRB v. Mississippi Power & Light Co.
, 769 F.2d 276, 279Œ280 (1985), which noted that although em-
ployees added to an existing bargaining unit through a ﬁfringe 
group electionﬂ are not covered by an existing bargaining 
agreement under Federal-Mogul
 and its progeny, employees 
added to a bargaining unit ﬁby unit clarificationﬂ are covered by 
an existing agreement.  Accordingly, I find that the 
Federal-
Mogul case is distinguishable and I conclude that the Respon-
dent™s refusal to apply the exis
ting contract to the accreted 
Brand Builders™ employees and its insistence on bargaining for 
a new contract is shown to be 
in violation of Section 8(a)(5) 
and (1) of the Act, as alleged. 
CONCLUSIONS OF LAW 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  Washington-Baltimore Newspaper Guild, Local 35, 
AFLŒCIO, CLC is a labor organi
zation within the meaning of 
Section 2(5) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 1703.  At all times material herein Union Local 35 has been the exclusive representative of employees in the following appro-priate clarified unit for the purposes of collective bargaining with respect to rates of pay, wages, hours of employment, and other terms of employment:  All employees employed in the editorial departments, news departments, commercial departments, and library, including all employees in the job classifications set forth in Article 5, Section 5.1 of the contract, but excluding all employees employed in the positions set forth in Article 1, Section 1.8 of the agreement, guards, management per-sonnel, confidential personnel and supervisors as defined in the Act. The current unit is clarified to include all employees employed in the promotions and events department (Brand Builders Department), including the design manager, but excluding all professional employees, guards, the director, the creative manager and all other supervisors as defined in the Act.  4.  By refusing to apply the extant collective-bargaining agreement to the Brand Builder Department employees ac-creted to the unit and by, instead, insisting in bargaining for the accreted employees over terms and conditions of employment already covered by the extant collective-bargaining agreement, the Respondent has violated Section 8(a)(1) and (5) of the Act. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, it will be recommended that Respondent cease and desist therefrom and take certain affirmative action designed to effectuate the policies of the Act. The Respondent also shall be required to apply, retroac-tively, the extant collective-bargaining agreement covering the unit to the Brand Builders Department employees accreted to the Unit, and to make the Brand Builder Department employees whole for any losses they may have suffered as a result of the Respondent™s failure and refusal to apply the existing collec-tive-bargaining agreement to them, in accordance with the method in F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).3 and to make whole the Union for any dues moneys lost as a result of the Respondent™s refusal to the terms apply the collective-bargaining agreement to the accreted employees. Under these circumstances, it is not considered necessary that a broad order be issued. On these findings of fact and conclusions of law and on the entire record, I issue the following recommended4 [Recommended Order omitted from publication.]                                                            3 Under New Horizons, interest is computed at the ﬁshort-term Fed-eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. Sec. 6621.  Interest accrued before 1 January 1987 (the effective date of the amendment) shall be computed as in Florida Steel Corp., 231 NLRB 651 (1977). 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses.    